Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Applicant’s amendments and arguments are considered sufficient to overcome the examiner’s previous objections. Therefore the objections to the drawings are withdrawn.

Specification
Applicant’s amendments sufficiently overcome the examiner’s objection, and thus the previous objection is withdrawn.

Claim Objections
Applicant’s amendments to claim 19 sufficiently overcome the examiner’s objections, and thus the previous objections are withdrawn. However;
Claims 13 and 28 objected to because of the following informalities:  
Claim 13, based on the context of claim 14 and newly added claims 29-30, should likely recite “lowered” or “decreased” rather than “lower” to indicate an action of lowering a threshold rather than a simple comparison. The examiner is interpreting it as such.
Claim 28 is missing a period to signify the end of the sentence.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a control device in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As such, the control device will be interpreted to be an electronic control unit as disclosed in paragraph 0029 of the specification, and further will follow the algorithms of the cross traffic alert (CTA) disclosed in the specification, such as represented in Fig 2 and paragraphs 0034-0039.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Applicant’s amendments sufficiently provide the antecedent basis required, and thus the 112b rejections are withdrawn. However, new claims 29-30 have antecedent basis issues.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 29-30 recite “the device”. There is insufficient antecedent basis for this limitation in the claim. The examiner is interpreting this to indicate the previously recited “control device”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-20 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20170071272A1) and further in view of Micks (US20170174261A1).
Regarding claim 19, Kim discloses;
disclosed as an apparatus to control the backwards motion of the vehicle, paragraph 0001), the control device programmed to: 
to calculate a first trajectory of a planned rearward movement of the first vehicle (disclosed as calculating the trajectory of the host [first] vehicle by the steering angle, paragraph 0046); 
obtain data about a second vehicle approaching from the rear or the side (disclosed as using ultrasonic sensors and radar to detect the vehicle/obstacle, paragraph 0040); 
obtain data specifying a travel-direction indicator of the second vehicle (disclosed as using ultrasonic sensors and radar to detect the vehicle/obstacle, paragraph 0040); 
estimate a second trajectory of the second vehicle (disclosed as calculating the moving direction of the obstacle, paragraph 0046; and 
adapt threshold values for one or both of a warning intervention and a braking intervention (disclosed as a preset time for an alarm that is adapted based on the speed, paragraph 0073), wherein the threshold values are set in the driving assistance system to trigger the warning or braking intervention based on a spatial interval or a time interval in relation to the second vehicle (disclosed as a preset time to trigger an alarm/deceleration event, paragraphs 0072-0073).  
However, Kim does not teach; estimate a second trajectory of the second vehicle based on detecting one of an absence or a presence of the travel-direction indicator of the second vehicle.
Micks teaches; estimate a second trajectory of the second vehicle based on detecting one of an absence or a presence of the travel-direction indicator of the second vehicle (taught as using the turn signal detection to determine driver intent, paragraph 0057).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the turn signal detection as taught by Micks in the system taught by Kim in order to improve the system’s path prediction capabilities for other vehicles. This would enable 

Regarding claim 20, Kim as modified by Micks discloses;
The system of claim 19 (see claim 19 rejection), the driving assistance system comprising a cross-traffic alert (disclosed as a rear cross traffic alert, paragraph 0083).  

Regarding claim 26, Kim as modified by Micks discloses;
The system of claim 19 (see claim 19 rejection), wherein the control device is further programmed to calculate the first trajectory for a parking-space exit operation by the first vehicle (disclosed as calculating the vehicle’s trajectory by the steering angle, paragraph 0046).  

Regarding claim 27, Kim as modified by Micks discloses;
The system of claim 19 (see claim 19 rejection), further comprising the first vehicle (disclosed as the vehicle, paragraph 0041). 

Claims 11-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Kr20170071272A1) as applied to claim 19 above, and further in view of Moshchuk (US20100204866A1), Micks (US20170174261A1) and Russell (US20190122037A1).
Regarding claim 11, Kim teaches;
A method for controlling a rearwardly directed movement of a first vehicle having a driving assistance system that includes a control device (taught as a method for controlling the backwards motion of the vehicle, paragraph 0001), the method comprising: 
taught as controlling the travel of the [first] vehicle, paragraph 0012); 
calculating a first trajectory of a planned rearward movement of the first vehicle; obtaining data about a second vehicle approaching from the rear or the side (taught as calculating the trajectory of the host [first] vehicle by the steering angle, paragraph 0046); 
obtaining data specifying a travel-direction indicator of the second vehicle (taught as using ultrasonic sensors and radar to detect the vehicle/obstacle, paragraph 0040); 
estimating a second trajectory of the second vehicle (taught as using ultrasonic sensors and radar to detect the vehicle/obstacle, paragraph 0040); and 
in the control device, adapting threshold values for one or both of a warning intervention and a braking intervention (taught as a preset time for an alarm that is adapted based on the speed, paragraph 0073), wherein the threshold values are set in the driving assistance system to trigger the warning or braking intervention based on a spatial interval or a time interval in relation to the second vehicle (taught as a preset time to trigger an alarm/deceleration event, paragraphs 0072-0073).  
However, Kim does not explicitly teach; engaging a reverse gear in the first vehicle; estimate a second trajectory of the second vehicle based on detecting one of an absence or a presence of the travel-direction indicator of the second vehicle.
Moshchuk teaches; engaging a reverse gear in the first vehicle (taught as the autonomous parking system engaging the reverse gear, paragraph 0036)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the autonomous system engage the reverse gear during a parking maneuver, as taught by Moshchuk, in the system taught by Kim, in order to more fully automate the reverse maneuver. Moving a vehicle backward will almost always involve shifting into the reverse gear, and as such is a requirement for safe and controlled maneuver. Merely automating the action of switching 
However, Moshchuk does not teach; estimate a second trajectory of the second vehicle based on detecting one of an absence or a presence of the travel-direction indicator of the second vehicle.
Micks teaches; estimate a second trajectory of the second vehicle based on detecting one of an absence or a presence of the travel-direction indicator of the second vehicle (taught as using the turn signal detection to determine driver intent, paragraph 0057).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the turn signal detection as taught by Micks in the system taught by Kim in order to improve the system’s path prediction capabilities for other vehicles. This would enable the autonomous system to take advantage of a signal human drivers have to communicating with non-autonomous vehicles and allow the driver to better predict a vehicle’s actions and avoid potential collisions, as taught by Micks (paragraph 0011). 

Regarding claim 12, Kim as modified by Micks and Moshchuk teaches;
The method of claim 11 (see claim 11 rejection). Kim further teaches; the driving assistance system comprising a cross-traffic alert (taught as calculating the vehicle’s trajectory by the steering angle, paragraph 0046).

Regarding claim 18, Kim as modified by Micks and Moshchuk teaches;
The method of claim 11 (see claim 11 rejection). Kim further teaches; wherein the first trajectory is calculated for a parking- space exit operation by the first vehicle (taught as calculating the vehicle’s trajectory by the steering angle, paragraph 0046).  

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20170071272A1) as modified by Moshchuk (US20100204866A1) as applied to claim 11 above, and further in view of Micks (US20170174261A1) and the official notice of the examiner.
Regarding claim 13, Kim as modified by Micks and Moshchuk teaches;
The method of claim 11 (see claim 11 rejection). However, Kim does not teach; wherein the threshold value for the warning intervention or braking intervention is lower for a travel-direction indication of the approaching second vehicle in the direction of the first trajectory.  
Micks teaches; wherein the threshold value for the warning intervention or braking intervention is lower for a travel-direction indication of the approaching second vehicle in the direction of the first trajectory (taught as detecting a state of a turn signal, which is used to determine the response/warning notification, paragraph 0043).  
While Micks does not explicitly specify modifying a threshold in response to the predicted course being in the direction [colliding] with the host vehicle, Micks does teach detecting the direction of motion of the detected vehicle relative to the host vehicle (paragraph 0048). It would be obvious that a predicted path towards the first trajectory would be more likely to interfere with the projected path of the host vehicle, and thus increase the chance of a collision and need a faster response.
For example, Russell teaches generating predictive positions/trajectories based on the current motion/intent (see fig 9), where shaded areas indicate higher likelihood of moving. If the direction of motion of the object is in the same area of the planned motion of the vehicle, the border of probable collision would be larger/more likely than one moving in a different direction, and the autonomous vehicle would thus have to be more cautious in those areas and act accordingly.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the turn signal detection as taught by Micks in the system taught by Kim in order to improve the system’s path prediction capabilities for other vehicles. This would enable 

Regarding claim 14, Kim as modified by Micks and Moshchuk teaches;
The method of claim 11 (see claim 11 rejection). However, Kim does not teach; wherein the threshold value for the warning intervention or braking intervention is increased for a travel-direction indication of the approaching second vehicle in a direction other than toward the first trajectory.
Micks teaches; wherein the threshold value for the warning intervention or braking intervention is increased for a travel-direction indication of the approaching second vehicle in a direction other than toward the first trajectory (taught as detecting a state of a turn signal, which is used to determine the response/warning notification, paragraph 0043).    
While Micks does not explicitly specify modifying a threshold in response to the predicted course being different from the direction the host vehicle, Micks does teach detecting the direction of motion of the detected vehicle relative to the host vehicle (paragraph 0048). It would be obvious that a predicted path away/in a different direction from the host vehicle would be less likely to interfere with the projected path of the host vehicle, and thus decrease the chance of a collision and not need as drastic or quick of a response.
For example, Russell teaches generating predictive positions/trajectories based on the current motion/intent (see fig 9), where shaded areas indicate higher likelihood of moving. If the direction of motion of the object is in the same area of the planned motion of the vehicle, the border of probable collision would be larger/more likely than one moving in a different direction, and the autonomous vehicle would thus have to be more cautious in those areas and act accordingly. In the counter case, it 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the turn signal detection as taught by Micks in the system taught by Kim in order to improve the system’s path prediction capabilities for other vehicles. This would enable the autonomous system to take advantage of a signal human drivers have to communicating with non-autonomous vehicles and allow the driver to better predict a vehicle’s actions and avoid potential collisions, as taught by Micks (paragraph 0011). 

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20170071272A1) as modified by Moshchuk (US20100204866A1) as applied to claim 11 above, and further in view of Mudalige (US20170113683A1, from the IDS).
Regarding claim 15, Kim as modified by Micks and Moshchuk teaches;
The method of claim 11 (see claim 11 rejection). However, Kim does not teach; wherein traffic-lane information, provided based on map data, navigation devices, satellites, or by cloud support, is included in determining the second trajectory.  
Mudalige teaches; wherein traffic-lane information, provided based on map data (taught as a map database, paragraph 0040), navigation devices, satellites, or by cloud support, is included in determining the second trajectory (taught as using the map database, which includes lane information and travel patterns, paragraph 0040, in the determination of the predicted paths of the remote vehicles, paragraph 0042).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the traffic lane information as taught by Mudalige in the system taught by Kim in order to improve the system’s path prediction capabilities for other vehicles. As presented by 

Regarding claim 16, Kim as modified by Micks and Moshchuk teaches;
The method of claim 15 (see claim 15 rejection). However, Kim does not teach; wherein the traffic-lane information includes usage restrictions for traffic lanes that may be affected by possible trajectories of the approaching second vehicle.  
Mudalige teaches; wherein the traffic-lane information includes usage restrictions for traffic lanes that may be affected by possible trajectories of the approaching second vehicle (taught as using the map database, which includes lane information and travel patterns, paragraph 0040, in the determination of the predicted paths of the remote vehicles, paragraph 0042).  
  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the traffic lane information as taught by Mudalige in the system taught by Kim in order to improve the system’s path prediction capabilities for other vehicles. As presented by Mudalige, this helps divide the possible predicted paths into regions to account for different predicted behavior, such as creeping motion (paragraph 0043), and determine what is a possible/legal maneuver.

Regarding claim 17, Kim as modified by Micks and Moshchuk teaches;
The method of claim 11 (see claim 11 rejection). However, Kim does not teach; wherein the first vehicle is configured to enter into an automated communication link with the approaching second vehicle, and wherein the information thereby obtained is included in the determining of the second trajectory.
Mudalige teaches; wherein the first vehicle is configured to enter into an automated communication link with the approaching second vehicle, and wherein the information thereby taught as V2X [vehicle to x, like infrastructure or other vehicles] communications being established, where vehicle share trajectories and try to determine/mitigate potential collisions, paragraph 0011).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate V2V communications as taught by Mudalige in the system taught by Kim in order to further promote the safety of the vehicles and passengers. While predicting the trajectory of another vehicle is better than nothing, actually knowing the planned trajectory of neighboring vehicles would allow for much more certainty in avoiding potential collisions, allowing the vehicles to act more confidently and take action for the driver, as suggested by Mudalige (paragraph 0011).

Claims 21-22 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Kr20170071272A1) and Micks (US20170174261A1) as applied to claim 19 above, and further in view of Russell (US20190122037A1).
Regarding claim 21, Kim as modified by Micks teaches;
The system of claim 19 (see claim 19 rejection). However, Kim does not teach; wherein the control device is further programmed such that the threshold value for the warning intervention or braking intervention is lower for a travel- direction indication of the approaching second vehicle in the direction of the first trajectory.  
Micks teaches; wherein the control device is further programmed such that the threshold value for the warning intervention or braking intervention is lower for a travel- direction indication [interpreted based on paragraph 00010 of the specification to be turn signals, hand signals or signaling disks] of the approaching second vehicle in the direction of the first trajectory (taught as detecting a state of a turn signal, which is used to determine the response/warning notification, paragraph 0043).  
While Micks does not explicitly specify modifying a threshold in response to the predicted course being in the direction [colliding] with the host vehicle, Micks does teach detecting the direction of motion of the detected vehicle relative to the host vehicle (paragraph 0048). It would be obvious that a predicted path towards the first trajectory would be more likely to interfere with the projected path of the host vehicle, and thus increase the chance of a collision and need a faster response.
For example, Russell teaches generating predictive positions/trajectories based on the current motion/intent (see fig 9), where shaded areas indicate higher likelihood of moving. If the direction of motion of the object is in the same area of the planned motion of the vehicle, the border of probable collision would be larger/more likely than one moving in a different direction, and the autonomous vehicle would thus have to be more cautious in those areas and act accordingly.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the turn signal detection as taught by Micks in the system taught by Kim in order to improve the system’s path prediction capabilities for other vehicles. This would enable the autonomous system to take advantage of a signal human drivers have to communicating with non-autonomous vehicles and allow the driver to better predict a vehicle’s actions and avoid potential collisions, as taught by Micks (paragraph 0011). 

Regarding claim 22, Kim as modified by Micks teaches;
The system of claim 19 (see claim 19 rejection). However, Kim does not teach; wherein the control device is further programmed such that the warning intervention or braking intervention is increased for a travel-direction indication of the approaching second vehicle in a direction other than toward the first trajectory 
Micks teaches; wherein the control device is further programmed such that the warning intervention or braking intervention is increased for a travel-direction indication of the approaching second vehicle in a direction other than toward the first trajectory (taught as detecting a state of a turn signal, which is used to determine the response/warning notification, paragraph 0043).    
While Micks does not explicitly specify modifying a threshold in response to the predicted course being different from the direction the host vehicle, Micks does teach detecting the direction of motion of the detected vehicle relative to the host vehicle (paragraph 0048). It would be obvious that a predicted path away/in a different direction from the host vehicle would be less likely to interfere with the projected path of the host vehicle, and thus decrease the chance of a collision and not need as drastic or quick of a response.
For example, Russell teaches generating predictive positions/trajectories based on the current motion/intent (see fig 9), where shaded areas indicate higher likelihood of moving. If the direction of motion of the object is in the same area of the planned motion of the vehicle, the border of probable collision would be larger/more likely than one moving in a different direction, and the autonomous vehicle would thus have to be more cautious in those areas and act accordingly. In the counter case, it would make less sense for a vehicle to suddenly reverse motion and head towards the first trajectory, and thus less caution/threshold for act6ion would be required.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the turn signal detection as taught by Micks in the system taught by Kim in order to improve the system’s path prediction capabilities for other vehicles. This would enable the autonomous system to take advantage of a signal human drivers have to communicating with non-autonomous vehicles and allow the driver to better predict a vehicle’s actions and avoid potential collisions, as taught by Micks (paragraph 0011). 

Regarding claim 28, Kim as modified by Micks teaches;
The system of claim 19 (see claim 19 rejection). However, Kim does not teach; wherein the control device is further programmed to maintain the threshold values for one or both of the warning intervention and the braking intervention based on detecting an absence of the travel-direction indicator of the second vehicle  
Micks teaches; wherein the control device is further programmed to maintain the threshold values for one or both of the warning intervention and the braking intervention based on detecting an absence of the travel-direction indicator of the second vehicle   (taught as detecting a state of a turn signal, which is used to determine the response/warning notification, paragraph 0043).  
While Micks does not explicitly specify maintaining a standard threshold in response to no turn signals detected, Micks does teach detecting the direction of motion of the detected vehicle relative to the host vehicle (paragraph 0048). It would be obvious to one of ordinary skill in the art that turn signals are not required use by law in many states, and as such the lack of a turn signal would not definitively identify the trajectory of the vehicle, and standard precautions should apply.
For example, Russell teaches generating predictive positions/trajectories based on the current motion/intent (see fig 9), where shaded areas indicate higher likelihood of moving. The standard area of risk [threshold], where the vehicle is uncertain about the trajectory of motion, is depicted in Fig 10a (paragraph 0052), and is not modified because of the uncertainty in predicting the motion of the detected object. In other words, the standard threshold is maintained in the event of an uncertain trajectory.

Regarding claim 29, Kim as modified by Micks teaches;
The system of claim 19 (see claim 19 rejection). However, Kim does not teach; wherein the device is further programmed to lower the threshold values for one or both of the warning intervention 
Micks teaches; wherein the device is further programmed to lower the threshold values for one or both of the warning intervention and the braking intervention based on determining that the second trajectory intersects the first trajectory (taught as detecting a state of a turn signal, which is used to determine the response/warning notification, paragraph 0043).  
While Micks does not explicitly specify modifying a threshold in response to the predicted course being in the direction [colliding] with the host vehicle, Micks does teach detecting the direction of motion of the detected vehicle relative to the host vehicle (paragraph 0048). It would be obvious that a predicted path towards the first trajectory would be more likely to interfere with the projected path of the host vehicle, and thus increase the chance of a collision and need a faster response.
For example, Russell teaches generating predictive positions/trajectories based on the current motion/intent (see fig 9), where shaded areas indicate higher likelihood of moving. If the direction of motion of the object is in the same area of the planned motion of the vehicle, the border of probable collision would be larger/more likely than one moving in a different direction, and the autonomous vehicle would thus have to be more cautious in those areas and act accordingly.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the turn signal detection as taught by Micks in the system taught by Kim in order to improve the system’s path prediction capabilities for other vehicles. This would enable the autonomous system to take advantage of a signal human drivers have to communicating with non-autonomous vehicles and allow the driver to better predict a vehicle’s actions and avoid potential collisions, as taught by Micks (paragraph 0011). 

Regarding claim 30, Kim as modified by Micks teaches;
see claim 19 rejection). However, Kim does not teach; wherein the device is further programmed to increase the threshold values for one or both of the warning intervention and the braking intervention based on determining that the second trajectory fails to intersect the first trajectory.
Micks teaches; wherein the device is further programmed to increase the threshold values for one or both of the warning intervention and the braking intervention based on determining that the second trajectory fails to intersect the first trajectory (taught as detecting a state of a turn signal, which is used to determine the response/warning notification, paragraph 0043).    
While Micks does not explicitly specify modifying a threshold in response to the predicted course being different from the direction the host vehicle, Micks does teach detecting the direction of motion of the detected vehicle relative to the host vehicle (paragraph 0048). It would be obvious that a predicted path away/in a different direction from the host vehicle would be less likely to interfere with the projected path of the host vehicle, and thus decrease the chance of a collision and not need as drastic or quick of a response.
For example, Russell teaches generating predictive positions/trajectories based on the current motion/intent (see fig 9), where shaded areas indicate higher likelihood of moving. If the direction of motion of the object is in the same area of the planned motion of the vehicle, the border of probable collision would be larger/more likely than one moving in a different direction, and the autonomous vehicle would thus have to be more cautious in those areas and act accordingly. In the counter case, it would make less sense for a vehicle to suddenly reverse motion and head towards the first trajectory, and thus less caution/threshold for action would be required.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the turn signal detection as taught by Micks in the system taught by Kim in order to improve the system’s path prediction capabilities for other vehicles. This would enable . 

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20170071272A1) and Micks (US20170174261A1) as applied to claim 19 above, and further in view of Mudalige (US20170113683A1, from the IDS).
Regarding claim 23, Kim as modified by Micks teaches;
The system of claim 19 (see claim 19 rejection). However, Kim does not teach; wherein the control device is further programmed such that traffic-lane information, provided based on map data, navigation devices, satellites, or by cloud support, is included in determining the second trajectory.  
Mudalige teaches; wherein the control device is further programmed such that traffic-lane information, provided based on map data (taught as a map database, paragraph 0040), navigation devices, satellites, or by cloud support, is included in determining the second trajectory (taught as using the map database, which includes lane information and travel patterns, paragraph 0040, in the determination of the predicted paths of the remote vehicles, paragraph 0042).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the traffic lane information as taught by Mudalige in the system taught by Kim in order to improve the system’s path prediction capabilities for other vehicles. As presented by Mudalige, this helps divide the possible predicted paths into regions to account for different predicted behavior, such as creeping motion (paragraph 0043).

Regarding claim 24, Kim as modified by Micks and Mudalige teaches;
see claim 23 rejection). However, Kim does not teach; wherein the control device is further programmed such that the traffic-lane information includes usage restrictions for traffic lanes that may be affected by possible trajectories of the approaching second vehicle.  
Mudalige teaches; wherein the control device is further programmed such that the traffic-lane information includes usage restrictions for traffic lanes that may be affected by possible trajectories of the approaching second vehicle (taught as using the map database, which includes lane information and travel patterns, paragraph 0040, in the determination of the predicted paths of the remote vehicles, paragraph 0042).  
  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the traffic lane information as taught by Mudalige in the system taught by Kim in order to improve the system’s path prediction capabilities for other vehicles. As presented by Mudalige, this helps divide the possible predicted paths into regions to account for different predicted behavior, such as creeping motion (paragraph 0043), and determine what is a possible/legal maneuver.

Regarding claim 25, Kim as modified by Micks teaches;
The system of claim 19 (see claim 19 rejection). However, Kim does not teach; wherein the first vehicle is configured to enter into an automated communication link with the approaching second vehicle, and wherein the information thereby obtained is included in the determining of the second trajectory.  
Mudalige teaches; wherein the first vehicle is configured to enter into an automated communication link with the approaching second vehicle, and wherein the information thereby obtained is included in the determining of the second trajectory (taught as V2X [vehicle to x, like infrastructure or other vehicles] communications being established, where vehicle share trajectories and try to determine/mitigate potential collisions, paragraph 0011).  
.


Response to Arguments
The applicant argues on page 11 of the remarks that Kim fails to anticipate the amended material for claim 19. The examiner agrees and withdraws the 102(a)(1) rejection. However, a new 103 rejection has been made above.

The applicant argues on page 11 of the remarks that the amended material of claim 11 is not taught by the combination of Kim and Moshchuk. The examiner agrees and withdraws the rejection. However, a new 103 rejection has been made above.

The applicant argues on page 12 of the remarks regarding claims 13-14 and 21-22, contrary to the examiner’s official notice, the threshold can be maintained absent a determination that the trajectories cause a collision, but the trajectories are still in the same direction. The examiner respectfully disagrees, and has provided an example art (Russell) above to support the official notice. Specifically, when predicting the motion of an object, one can calculate/anticipate likely movements, as demonstrated by Russell above, where certain directions/areas are more likely to interfere with the first 

The applicant argues on page 13 of the remarks that because the independent claims are allowable, the dependent claims area as well. In light of the above rejections, this argument is rendered moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662